Exhibit 10.1

Ra Medical Systems, Inc.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is made between
Ra Medical Systems, Inc. (the “Company”) and Daniel Horwood (the “Executive”),
effective as of October 24, 2018 (the “Effective Date”).

This Agreement provides certain protections to the Executive in connection with
a change in control of the Company or in connection with the involuntary
termination of the Executive’s employment under the circumstances described in
this Agreement.  

The Company and the Executive agree as follows:

1.Term of Agreement.  This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”).  On the third (3rd)
anniversary of the Effective Date, this Agreement will renew automatically for
additional, one (1) year terms (each, an “Additional Term”) unless either party
provides the other party with written notice of nonrenewal at least one (1) year
prior to the date of automatic renewal.  Notwithstanding the foregoing, if a
Change in Control occurs (a) when there are fewer than twelve (12) months
remaining during the Initial Term or (b) during an Additional Term, the term of
this Agreement will extend automatically through the date that is twelve (12)
months following the date of the Change in Control.  If the Executive becomes
entitled to the benefits under Section 3 of this Agreement, then the Agreement
will not terminate until all of the obligations of the parties hereto with
respect to this Agreement have been satisfied.

2.At-Will Employment.  The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.  

3.Severance Benefits.

(a)Qualifying Non-CIC Termination.  On a Qualifying Non-CIC Termination (as
defined below), the Executive will be eligible to receive the following payments
and benefits from the Company:

(i)Salary Severance.  If the Qualifying Non-CIC Termination occurs prior to
December 31, 2019, a single, lump sum payment equal to three (3) months of the
Executive’s Salary (as defined below), less applicable withholdings, and if the
Qualifying Non-CIC Termination occurs on or following December 31, 2019, a
single, lump sum payment equal to six (6) months of the Executive’s Salary (as
defined below), less applicable withholdings.  

(ii)COBRA Coverage.  Subject to Section 3(d), the Company will pay the premiums
for coverage under COBRA (as defined below) for the Executive and the
Executive’s eligible dependents, if any, at the rates then in effect, subject to
any subsequent changes in rates that are generally applicable to the Company’s
active employees (the “COBRA Coverage”), until the earliest of (A) if the
Qualifying Non-CIC Termination occurs prior to December 31, 2019, a period of
three (3) months from the date of the Executive’s termination of employment, and
if the Qualifying

--------------------------------------------------------------------------------

 

Non-CIC Termination occurs on or following December 31, 2019, a period of six
(6) months from the date of the Executive’s termination of employment, (B) the
date upon which the Executive (and the Executive’s eligible dependents, as
applicable) becomes covered under similar plans, or (C) the date upon which the
Executive ceases to be eligible for coverage under COBRA.  

(b)Qualifying CIC Termination.  On a Qualifying CIC Termination, the Executive
will be eligible to receive the following payments and benefits from the
Company:

(i)Salary Severance.  A single, lump sum payment equal to twelve (12) months of
the Executive’s Salary, less applicable withholdings.

(ii)Bonus Severance.  A single, lump sum payment equal to 100% of the
Executive’s target annual bonus as in effect for the fiscal year in which the
Qualifying CIC Termination occurs, less applicable withholdings.

(iii)COBRA Coverage.  Subject to Section 3(d), the Company will provide COBRA
Coverage until the earliest of (A) a period of twelve (12) months from the date
of the Executive’s termination of employment, (B) the date upon which the
Executive (and the Executive’s eligible dependents, as applicable) becomes
covered under similar plans, or (C) the date upon which the Executive ceases to
be eligible for coverage under COBRA.

(iv)Equity Vesting Acceleration.  Vesting acceleration (and exercisability, as
applicable) as to 100% of the then-unvested shares subject to each of the
Executive’s then-outstanding Company equity awards.  In the case of an equity
award with performance-based vesting, unless otherwise specified in the
applicable equity award agreement governing such award, all performance goals
and other vesting criteria will be deemed achieved at target.  For the avoidance
of doubt, in the event of the Executive’s Qualifying Pre‑CIC Termination (as
defined below), any unvested portion of the Executive’s then-outstanding equity
awards will remain outstanding until the earlier of (x) sixty (60) days
following the Qualifying Termination or (y) the occurrence of a Change in
Control, solely so that any benefits due on a Qualifying Pre‑CIC Termination can
be provided if a Change in Control occurs within sixty (60) days following the
Qualifying Termination (provided that in no event will the Executive’s stock
options or similar equity awards remain outstanding beyond the equity award’s
maximum term to expiration).  If no Change in Control occurs within sixty (60)
days following a Qualifying Termination, any unvested portion of the Executive’s
equity awards automatically and permanently will be forfeited on the sixtieth
(60th) day following the date of the Qualifying Termination without having
vested.  

(c)Termination Other Than a Qualifying Termination.  If the termination of the
Executive’s employment with the Company Group is not a Qualifying Termination,
then the Executive will not be entitled to receive severance or other benefits.

(d)Conditions to Receipt of COBRA Coverage.  The Executive’s receipt of COBRA
Coverage is subject to the Executive electing COBRA continuation coverage within
the time period prescribed pursuant to COBRA for the Executive and the
Executive’s eligible dependents, if any.  If the Company determines in its sole
discretion that it cannot provide the COBRA Coverage without potentially
violating, or being subject to an excise tax under, applicable law (including,

 

- 2 -

--------------------------------------------------------------------------------

 

without limitation, Section 2716 of the Public Health Service Act), then in lieu
of any COBRA Coverage, the Company will provide to the Executive a taxable
monthly payment payable on the last day of a given month (except as provided by
the immediately following sentence), in an amount equal to the monthly COBRA
premium that the Executive would be required to pay to continue his or her group
health coverage in effect on the date of his or her Qualifying Termination
(which amount will be based on the premium rates applicable for the first month
of COBRA Coverage for the Executive and any of eligible dependents of the
Executive) (each, a “COBRA Replacement Payment”), which COBRA Replacement
Payments will be made regardless of whether the Executive elects COBRA
continuation coverage and will end on the earlier of (x) the date upon which the
Executive obtains other employment or (y) the date the Company has paid an
amount totaling the number of COBRA Replacement Payments equal to the number of
months in the applicable COBRA Coverage period.  For the avoidance of doubt, the
COBRA Replacement Payments may be used for any purpose, including, but not
limited to continuation coverage under COBRA, and will be subject to any
applicable withholdings.  Notwithstanding anything to the contrary under this
Agreement, if the Company determines in its sole discretion at any time that it
cannot provide the COBRA Replacement Payments without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Executive will not receive the COBRA Replacement Payments or any further
COBRA Coverage.

(e)Non-Duplication of Payment or Benefits.  For purposes of clarity, in the
event of a Qualifying Pre‑CIC Termination, any severance payments and benefits
to be provided to the Executive under Section 3(b) will be reduced by any
amounts that already were provided to the Executive under
Section 3(a).  Notwithstanding any provision of this Agreement to the contrary,
if the Executive is entitled to any cash severance, continued health coverage
benefits, or vesting acceleration of any equity awards (other than under this
Agreement) by operation of applicable law or under a plan, policy, contract, or
arrangement sponsored by or to which any member of the Company Group is a party
(“Other Benefits”), then the corresponding severance payments and benefits under
this Agreement will be reduced by the amount of Other Benefits paid or provided
to the Executive.

(f)Death of the Executive.  In the event of the Executive’s death before all
payments or benefits the Executive is entitled to receive under this Agreement
have been provided, the unpaid amounts will be provided to the Executive’s
designated beneficiary, if living, or otherwise to the Executive’s personal
representative in a single lump sum as soon as possible following the
Executive’s death.

(g)Transfer Between Members of the Company Group.  For purposes of this
Agreement, if the Executive is involuntarily transferred from one member of the
Company Group to another, the transfer will not be a termination without Cause
but may give the Executive the ability to resign for Good Reason.

(h)Exclusive Remedy.  In the event of a termination of the Executive’s
employment with the Company Group, the provisions of this Agreement are intended
to be and are exclusive and in lieu of any other rights or remedies to which the
Executive may otherwise be entitled, whether at law, tort or contract, or in
equity.  The Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in this Agreement.

 

- 3 -

--------------------------------------------------------------------------------

 

4.Accrued Compensation.  On any termination of the Executive’s employment with
the Company Group, the Executive will be entitled to receive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to the
Executive under any Company-provided plans, policies, and arrangements.

5.Conditions to Receipt of Severance.

(a)Separation Agreement and Release of Claims.  The Executive’s receipt of any
severance payments or benefits upon the Executive’s Qualifying Termination under
Section 3 is subject to the Executive signing and not revoking the Company’s
then-standard separation agreement and release of claims (which may include an
agreement not to disparage any member of the Company Group, non-solicit
provisions, an agreement to assist in any litigation matters, and other standard
terms and conditions) (the “Release” and that requirement, the “Release
Requirement”), which must become effective and irrevocable no later than the
60th day following the Executive’s Qualifying Termination (the “Release
Deadline”).  If the Release does not become effective and irrevocable by the
Release Deadline, the Executive will forfeit any right to severance payments or
benefits under Section 3.

(b)Payment Timing.  Any lump sum Salary or bonus payments under
Sections 3(a)(i), 3(b)(i), and 3(b)(ii) will be provided on the first regularly
scheduled payroll date of the Company following the date the Release becomes
effective and irrevocable (the “Severance Start Date”), subject to any delay
required by Section 5(d) below.  Any taxable installments of any COBRA-related
severance benefits that otherwise would have been made to the Executive on or
before the Severance Start Date will be paid on the Severance Start Date, and
any remaining installments thereafter will be provided as specified in the
Agreement.  Any restricted stock units, performance shares, performance units,
and/or similar full value awards that accelerate vesting under Section 3(b)(iv)
will be settled (x) on a date no later than ten (10) days following the date the
Release becomes effective and irrevocable, or (y) if later, in the event of a
Qualifying Pre‑CIC Termination, on a date no later than the Change in Control.  

(c)Return of Company Property.  The Executive’s receipt of any severance
payments or benefits upon the Executive’s Qualifying Termination under Section 3
is subject to the Executive returning all documents and other property provided
to the Executive by any member of the Company Group (with the exception of a
copy of the Company employee handbook and personnel documents specifically
relating to the Executive), developed or obtained by the Executive in connection
with his or her employment with the Company Group, or otherwise belonging to the
Company Group.  

(d)Section 409A.  The Company intends that all payments and benefits provided
under this Agreement or otherwise are exempt from, or comply with, the
requirements of Section 409A of the Code and any guidance promulgated under
Section 409A of the Code (collectively, “Section 409A”) so that none of the
payments or benefits will be subject to the additional tax imposed under
Section 409A, and any ambiguities in this Agreement will be interpreted in
accordance with this intent.  No payment or benefits to be paid to the
Executive, if any, under this Agreement or otherwise, when considered together
with any other severance payments or separation benefits that are considered
deferred compensation under Section 409A (together, the “Deferred Payments”)
will be paid or

 

- 4 -

--------------------------------------------------------------------------------

 

otherwise provided until the Executive has a “separation from service” within
the meaning of Section 409A.  If, at the time of the Executive’s termination of
employment, the Executive is a “specified employee” within the meaning of
Section 409A, then the payment of the Deferred Payments will be delayed to the
extent necessary to avoid the imposition of the additional tax imposed under
Section 409A, which generally means that the Executive will receive payment on
the first payroll date that occurs on or after the date that is 6 months and 1
day following the Executive’s termination of employment.  The Company reserves
the right to amend this Agreement as it considers necessary or advisable, in its
sole discretion and without the consent of the Executive or any other
individual, to comply with any provision required to avoid the imposition of the
additional tax imposed under Section 409A or to otherwise avoid income
recognition under Section 409A prior to the actual payment of any benefits or
imposition of any additional tax.  Each payment, installment, and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2).  In no event will
any member of the Company Group reimburse, indemnify, or hold harmless the
Executive for any taxes, penalties and interest that may be imposed, or other
costs that may be incurred, as a result of Section 409A.

(e)Resignation of Officer and Director Positions.  The Executive’s receipt of
any severance payments or benefits upon the Executive’s Qualifying Termination
under Section 3 is subject to the Executive resigning from all officer and
director positions with all members of the Company Group and the Executive
executing any documents the Company may require in connection with the same.

6.Limitation on Payments.  

(a)Reduction of Severance Benefits.  If any payment or benefit that the
Executive would receive from any Company Group member or any other party whether
in connection with the provisions in this Agreement or otherwise (the “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Payment will be equal to
the Best Results Amount.  The “Best Results Amount” will be either (x) the full
amount of the Payment or (y) a lesser amount that would result in no portion of
the Payment being subject to the Excise Tax, whichever of those amounts, taking
into account the applicable federal, state and local employment taxes, income
taxes and the Excise Tax, results in the Executive’s receipt, on an after-tax
basis, of the greater amount.  If a reduction in payments or benefits
constituting parachute payments is necessary so that the Payment equals the Best
Results Amount, reduction will occur in the following order: (A) reduction of
cash payments in reverse chronological order (that is, the cash payment owed on
the latest date following the occurrence of the event triggering the Excise Tax
will be the first cash payment to be reduced); (B) cancellation of equity awards
that were granted “contingent on a change in ownership or control” within the
meaning of Section 280G of the Code in the reverse order of date of grant of the
awards (that is, the most recently granted equity awards will be cancelled
first); (C) reduction of the accelerated vesting of equity awards in the reverse
order of date of grant of the awards (that is, the vesting of the most recently
granted equity awards will be cancelled first); and  (D) reduction of employee
benefits in reverse chronological order (that is, the benefit owed on the latest
date following the occurrence of the event triggering the Excise Tax will be the
first benefit to be reduced).  In no event will the Executive have any
discretion with respect to the ordering of Payment reductions.  The Executive
will be solely responsible for the payment of all personal tax liability that is

 

- 5 -

--------------------------------------------------------------------------------

 

incurred as a result of the payments and benefits received under this Agreement,
and the Executive will not be reimbursed, indemnified, or held harmless by any
member of the Company Group for any of those payments of personal tax liability.

(b)Determination of Excise Tax Liability.  Unless the Company and the Executive
otherwise agree in writing, the Company will select a professional services firm
(the “Firm”) to make all determinations required under this Section 6, which
determinations will be conclusive and binding upon the Executive and the Company
for all purposes.  For purposes of making the calculations required by this
Section 6, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Executive will furnish to the Firm such information
and documents as the Firm reasonably may request in order to make determinations
under this Section 6.  The Company will bear the costs and make all payments for
the Firm’s services in connection with any calculations contemplated by this
Section 6.  The Company will have no liability to the Executive for the
determinations of the Firm.

7.Definitions.  The following terms referred to in this Agreement will have the
following meanings:

(a)“Board” means the Company’s Board of Directors.

(b)“Cause” means the occurrence of any of the following:  (i) any willful,
material violation by the Executive of any law or regulation applicable to the
business of any Company Group member, the Executive’s conviction for, or plea of
guilty or no contest to, a felony or a crime involving moral turpitude, or any
willful perpetration by the Executive of a common law fraud, (ii) the
Executive’s commission of an act of personal dishonesty which involves personal
profit in connection with any Company Group member or any other entity having a
business relationship with any Company Group member; (iii) any material breach
by the Executive of any provision of any agreement or understanding between any
Company Group member and the Executive regarding the terms of the Executive’s
service as an employee, officer, director or consultant to any Company Group
member, including without limitation, the willful and continued failure or
refusal of the Executive to perform the material duties required of the
Executive as an employee, officer, director or consultant of any Company Group
member, other than as a result of having a Disability, or a breach of any
applicable invention assignment and confidentiality agreement or similar
agreement between any Company Group member and the Executive, (iv) the
Executive’s disregard of the policies of any Company Group member so as to cause
loss, damage or injury to the property, reputation or employees of any Company
Group member, or (v) any other misconduct by the Executive which is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, any Company Group member.

(c)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this

 

- 6 -

--------------------------------------------------------------------------------

 

subsection, (A) the acquisition of additional stock by any one Person, who is
considered to own more than 50% of the total voting power of the stock of the
Company will not be considered a Change in Control, and (B) if the stockholders
of the Company immediately before such change in ownership continue to retain
immediately after the change in ownership, in substantially the same proportions
as their ownership of shares of the Company’s voting stock immediately prior to
the change in ownership, the direct or indirect beneficial ownership of 50% or
more of the total voting power of the stock of the Company or of the ultimate
parent entity of the Company, such event will not be considered a Change in
Control under this subsection (i). For this purpose, indirect beneficial
ownership will include, without limitation, an interest resulting from ownership
of the voting securities of one or more corporations or other business entities
which own the Company, as the case may be, either directly or through one or
more subsidiary corporations or other business entities; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any 12 month period
by members of the Board whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii)

 

- 7 -

--------------------------------------------------------------------------------

 

its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

(d)“Change in Control Period” means the period beginning three (3) months prior
to a Change in Control and ending twelve (12) months following a Change in
Control.

(e)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(f)“Code” means the Internal Revenue Code of 1986, as amended.

(g)“Company Group” means the Company and its subsidiaries.

(h)“Confidentiality Agreement” means the At-Will Employment, Confidential
Information, Invention Assignment, Nonsolicitation, and Arbitration Agreement.

(i)“Disability” means a total and permanent disability as defined in
Section 22(e)(3) of the Code.

(j)“Good Reason” means the termination of the Executive’s employment with the
Company Group by the Executive in accordance with the next sentence after the
occurrence of one or more of the following events without the Executive’s
express written consent: (i) a material reduction of the Executive’s duties,
authorities, or responsibilities relative to the Executive’s duties,
authorities, or responsibilities in effect immediately prior to the reduction;
provided, however, that continued employment following a Change in Control with
substantially the same duties, authorities, or responsibilities with respect to
the Company Group’s business and operations will not constitute “Good Reason”
(for example, “Good Reason” does not exist if the Executive is employed by the
Company Group or a successor with substantially the same duties, authorities, or
responsibilities with respect to the Company Group’s business that the Executive
had immediately prior to the Change in Control regardless of whether the
Executive’s title is revised to reflect the Executive’s placement within the
overall corporate hierarchy or whether the Executive provides services to a
subsidiary, affiliate, business unit or otherwise); (ii) a reduction by a
Company Group member in the Executive’s rate of annual base salary by more than
10%; provided, however, that, a reduction of annual base salary that also
applies to substantially all other similarly situated employees of the Company
Group members will not constitute “Good Reason”; (iii) a material change in the
geographic location of the Executive’s primary work facility or location by more
than 35 miles from the Executive’s then present location; provided, that a
relocation to a location that is within 35 miles from the Executive’s
then-present primary residence will not be considered a material change in
geographic location, or (iv) failure of a successor corporation to assume the
obligations under this Agreement as contemplated by Section 8.  In order for the
termination of the Executive’s employment with a Company Group member to be for
Good Reason, the Executive must not terminate employment without first providing
written notice to the Company of the acts or omissions constituting the grounds
for “Good Reason” within 60 days of the initial existence of the grounds for
“Good Reason” and a cure period of 30 days following the date of written notice
(the “Cure Period”), the grounds must not have been cured during that time, and
the Executive must terminate the Executive’s employment within 30 days following
the Cure Period.

 

- 8 -

--------------------------------------------------------------------------------

 

(k)“Qualifying Pre‑CIC Termination” means a Qualifying CIC Termination that
occurs prior to the date of the Change in Control.

(l)“Qualifying Termination” means a termination of the Executive’s employment
either (i) by a Company Group member without Cause (excluding by reason of
Executive’s death or Disability) or (ii) by the Executive for Good Reason, in
either case, during the Change in Control Period (a “Qualifying CIC
Termination”) or outside of the Change in Control Period (a “Qualifying Non-CIC
Termination”).

(m)“Salary” means the Executive’s annual base salary as in effect immediately
prior to the Executive’s Qualifying Termination (or if the termination is due to
a resignation for Good Reason based on a material reduction in base salary, then
the Executive’s annual base salary in effect immediately prior to the reduction)
or, if the Executive’s Qualifying Termination is a Qualifying CIC Termination
and the amount is greater, at the level in effect immediately prior to the
Change in Control.  

8.Successors.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of the Executive upon the
Executive’s death, and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of the Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance, or
other disposition of the Executive’s right to compensation or other benefits
will be null and void.

9.Notice.

(a)General.  All notices and other communications required or permitted under
this Agreement shall be in writing and will be effectively given (i) upon actual
delivery to the party to be notified, (ii) upon transmission by email, (iii) 24
hours after confirmed facsimile transmission, (iv) 1 business day after deposit
with a recognized overnight courier, or (v) 3 business days after deposit with
the U.S. Postal Service by first class certified or registered mail, return
receipt requested, postage prepaid, addressed (A) if to the Executive, at the
address the Executive shall have most recently furnished to the Company in
writing, (B) if to the Company, at the following address:

Ra Medical Systems, Inc.

2070 Las Palmas Drive

Carlsbad, CA 92011

Attention: CEO

(b)Notice of Termination.  Any termination by a Company Group member for Cause
will be communicated by a notice of termination to the Executive, and any
termination by the Executive for Good Reason will be communicated by a notice of
termination to the Company, in each case given in accordance with Section 9(a)
of this Agreement.  The notice will indicate the specific

 

- 9 -

--------------------------------------------------------------------------------

 

termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the later of (i) the
giving of the notice or (ii) the end of any applicable cure period).  

10.Resignation.  The termination of the Executive’s employment for any reason
will also constitute, without any further required action by the Executive, the
Executive’s voluntary resignation from all officer and/or director positions
held at any member of the Company Group, and at the Board’s request, the
Executive will execute any documents reasonably necessary to reflect the
resignations.

11.Miscellaneous Provisions.

(a)No Duty to Mitigate.  The Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any payment be
reduced by any earnings that the Executive may receive from any other source
except as specified in Section 3(e).

(b)Waiver; Amendment.  No provision of this Agreement will be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by an authorized officer of the Company (other than the
Executive) and by the Executive.  No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement.  This Agreement constitutes the entire agreement of the
parties and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter of this
Agreement, including, for the avoidance of doubt, any other employment letter or
agreement, severance policy or program, or equity award agreement.  

(e)Choice of Law.  This Agreement will be governed by the laws of the State of
California without regard to California’s conflicts of law rules that may result
in the application of the laws of any jurisdiction other than California.  To
the extent that any lawsuit is permitted under this Agreement, Employee hereby
expressly consents to the personal and exclusive jurisdiction and venue of the
state and federal courts located in California for any lawsuit filed against the
Executive by the Company.

(f)Arbitration.  Any and all controversies, claims, or disputes with anyone
under this Agreement (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from the Executive’s
employment with the Company Group, shall be subject to arbitration in accordance
with the provisions of the Confidentiality Agreement.

 

- 10 -

--------------------------------------------------------------------------------

 

(g)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

(h)Withholding.  All payments and benefits under this Agreement will be paid
less applicable withholding taxes.  The Company is authorized to withhold from
any payments or benefits all federal, state, local, and/or foreign taxes
required to be withheld from the payments or benefits and make any other
required payroll deductions.  No member of the Company Group will pay the
Executive’s taxes arising from or relating to any payments or benefits under
this Agreement.

(i)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature page follows.]




 

- 11 -

--------------------------------------------------------------------------------

 

By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer.

 

COMPANY

RA MEDICAL SYSTEMS, INC.

By: /s/ Andrew Jackson

 

Title:  Chief Financial Officer



 

Date:  October 24, 2018



 

EXECUTIVE

/s/ Daniel Horwood

 

Daniel Horwood

 

Date:  October 24, 2018



 

- 12 -